UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1809



DAVID COE; JUDY COE,

                                          Plaintiffs - Appellants,


          versus


CAVE MOBILE HOME CONTRACTORS, INCORPORATED;
BRITT CAVE, Owner of Cave Mobile Home
Contractors, Incorporated; CHARLES ROOK, LUV
Homes Manager; DANNY HAWKS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-05-422-1)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Coe, Judy Coe, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           David and Judy Coe appeal the district court’s order

dismissing their 42 U.S.C. §§ 1983, 3604(b), (f) (2000) complaint.

The   district   court   referred   this   case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).           The magistrate judge

recommended that the complaint be dismissed as frivolous under 28

U.S.C. § 1915(e)(2)(B) (2000) and advised the Coes that failure to

file timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, the Coes failed to object to the magistrate

judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.               See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).        The Coes have waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED